                Case 1:19-bk-11449-NWW                                 Doc 35 Filed 08/26/19 Entered 08/26/19 10:36:45                                    Desc
                                                                       Main Document    Page 1 of 2
 Fill in this information to identify your case:

 Debtor 1               Charles                   Roger                      Fowler
                        First Name               Middle Name                Last Name

 Debtor 2
 (Spouse, if filing)    First Name               Middle Name                Last Name



 United States Bankruptcy Court for the:                          Eastern District of Tennessee                                                       Check if this is an
                                                                                             (State)                                                  amended filing
 Case Number                1:19-bk-11449-NWW
   (If known)



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                                         12/15

If you are an individual filing under chapter 7, you must fill out this form if:
       creditors have claims secured by your property, or
       you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

 Part 1:               List Your Creditors Who Hold Secured Claims

  1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured By Property (Official Form 106D), fill in the
         information below.

            Identify the creditor and the property that is collateral                        What do you intend to do with the property that   Did you claim the property
                                                                                             secures a debt?                                   as exempt on Schedule C?


            Creditor's                                                                             Surrender the property.                             No
            name:                    One Main Financial
                                                                                                   Retain the property and redeem it.
                                                                                                                                                  X    Yes
            Description of                                                                         Retain the property and enter into a
                                                                                              X
            property                                                                               Reaffirmation Agreement.
            securing debt:           2004 Jeep Wrangler
                                                                                                   Retain the property and [explain]:




Official Form 108                                              Statement of Intention for Individuals Filing Under Chapter 7                                 page    1
          Case 1:19-bk-11449-NWW                            Doc 35 Filed 08/26/19 Entered 08/26/19 10:36:45 Desc
     Debtor 1         Charles                Roger          Main Document
                                                                 Fowler      PageCase
                                                                                  2 ofNumber
                                                                                        2    (If known) 1:19-bk-11449-NWW
                      First Name              Middle Name               Last Name


Part 2:       List Your Unexpired Personal Property Leases

  For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
  in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
  You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. 365(p)(2).


      Describe your unexpired personal property leases                                                                                Will the lease be assumed?


     Lessor's name:                                                                                                                      No

     Description of leased                                                                                                               Yes
     property:




Part 3:      Sign Below


     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that is subject to an unexpired lease.



  û /s/ Charles Roger Fowler, Jr.                                   û
     Signature of Debtor 1                                              Signature of Debtor 2

     Date    08/26/2019                                                  Date   08/26/2019
            MM /    DD / YYYY                                                   MM /   DD / YYYY




Official Form 108                                  Statement of Intention for Individuals Filing Under Chapter 7                                         page      2
